DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Regarding limitations recited in claims 18-37, which are directed to a manner of operating the disclosed liquid dispenser, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claims 29 and 37 are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18-25 and 27-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pelc et al. (USP 6,203,759 B1).
Regarding claim 18, Pelc discloses a liquid dispenser (Fig. 7) comprising:
a plurality of dispense heads, each having one pipette tip connection configured to accept one pipette tip extending along a vertical direction when mounted (see: plurality of micro dispensers 212); and
an air handler comprising:
a manifold configured to connect to a pump, wherein the manifold comprises a single gas-line within the manifold which splits into one or more lines within the manifold, each line to supply a separate dispense head of the plurality of dispense heads with gas (see: single distribution tube 234 that splits into a plurality of sections 236 within the housing of the robot 238); and
(see: plurality of solenoid valves 242);
wherein the plurality of dispense heads are movable relative to a fixed mount in a vertical direction (see: three axis robot 238).
Regarding claim 19, Pelc further discloses the liquid dispenser has more than two dispense heads (Fig. 7, see: plurality of micro dispensers 212).
Regarding claim 20, Pelc further discloses a sensor that senses an interruption in vertical direction motion of one of the plurality of dispense heads (C14/L53-65, see: optical based coordination of the three axis robot 238 movement).
Regarding claim 21, Pelc further discloses the manifold is configured to divert gas to more than two dispense heads (Fig. 7, see: distribution tube 234 that splits into a plurality of sections 236).
Regarding claim 22, Pelc further discloses a second valve configured to control operations of one of the plurality of dispense heads including controlling when to reduce pressure in the dispense head, thereby causing a sucking operation, or to increase pressure in the dispense head, thereby causing a dispense operation (Fig. 7, see: pressure relief valve 230).
Regarding claim 23, Pelc further discloses the second valve is spatially separated from the manifold (Fig. 7, see: pressure relief valve 230).
Regarding claim 24, Pelc further discloses the liquid dispenser is configured to move in at least one degree of translational freedom (Fig. 7, see: three axis robot 238).
(Fig. 7, see: pressure control system 218).
Regarding claim 27 Pelc further discloses each pipette tip is removable from the corresponding pipette tip connection (Fig. 7, see: tips of the plurality of micro dispensers 212 are fully capable of being removed).
Regarding claim 28 Pelc further discloses a printed circuit board configured to send signals related to valve control (Fig. 7, see: system controller 224 and flow sensor 244).
Regarding claim 29 Pelc further discloses the gas is air (Fig. 7, see: pressure control system 218).
Regarding claim 30, Pelc discloses a liquid dispenser (Fig. 7) comprising:
a plurality of dispense heads, each dispense head configured to connect to a pipette tip extending along a vertical direction when mounted (see: plurality of micro dispensers 212);
a plurality of valves, each valve of the plurality of valves associated with a corresponding dispense head of the plurality of dispense heads and configured to control operations of the corresponding dispense head of the plurality of dispense heads including controlling when to reduce pressure, thereby causing a sucking operation, or to increase pressure, thereby causing a dispense operation (see: plurality of solenoid valves 242); and
a manifold configured to divert gas from a gas source to the plurality of valves, each valve of the plurality of valves configured to be in communication with the manifold, wherein the manifold comprises a single gas-line within the manifold which (see: single distribution tube 234 that splits into a plurality of sections 236 within the housing of the robot 238),
wherein the plurality of dispense heads are movable relative to a fixed mount in a vertical direction (see: three axis robot 238).
Regarding claim 31, Pelc further discloses the liquid dispenser has more than two dispense heads (Fig. 7, see: plurality of micro dispensers 212).
Regarding claim 32, Pelc further discloses a sensor that senses an interruption in vertical direction motion of one of the plurality of dispense heads (C14/L53-65, see: optical based coordination of the three axis robot 238 movement).
Regarding claim 33, Pelc further discloses a channel connects a line of the manifold and a valve of the plurality of valves, wherein the channel comprises a tube (Fig. 7, see: plurality of sections 236).
Regarding claim 34, Pelc further discloses each valve is spatially separated from the manifold (Fig. 7, see: plurality of solenoid valves 242).
Regarding claim 35 Pelc further discloses each pipette tip is removable from a pipette tip connection of a dispense head of the plurality of dispense heads (Fig. 7, see: tips of the plurality of micro dispensers 212 are fully capable of being removed).
Regarding claim 36 Pelc further discloses the plurality of dispense heads are movable in the vertical direction (Fig. 7, see: three axis robot 238).
Regarding claim 37 Pelc further discloses the gas is air (Fig. 7, see: pressure control system 218).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 18-21 and 24-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marouiss et al. (US 2001/0048899 A1, cited in IDS filed 08/05/2019).
Regarding claim 18, Marouiss discloses a liquid dispenser (Fig. 25) comprising:
a plurality of dispense heads, each having one pipette tip connection configured to accept one pipette tip extending along a vertical direction when mounted (see: plurality of dispense elements 3108); and
an air handler comprising:
a manifold configured to connect to a pump, wherein the manifold comprises a gas-line which splits into one or more lines within the manifold, each line to supply a separate dispense head of the plurality of dispense heads with gas (see: plurality of aspirating tubes 3114 and plurality of dispensing tubes); and
a plurality of independently controllable valves configured to selectively divert gas between the pump and the plurality of dispense heads (see: plurality of valves 3113);
wherein the plurality of dispense heads are movable relative to a fixed mount in a vertical direction (Fig. 29, see: movement along z-axis).
Marouiss does not explicitly disclose the gas-line is a single gas-line disposed within the manifold.
(Fig. 27) comprising a single dispense tube (3209) configured to enter the dispense manifold (3206) and split into a plurality of tubes to feed a plurality of dispense elements (3208).  It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the device disclosed by Marouiss, into the alternate embodiment configuration taught by Marouiss, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Additionally, one of ordinary skill in the art, at the time of invention, would have been led by the cited prior art to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
Regarding claim 19, Marouiss further discloses the liquid dispenser has more than two dispense heads (Fig. 25, see: plurality of dispense elements 3108).
Regarding claim 20, Marouiss further discloses a sensor that senses an interruption in vertical direction motion of one of the plurality of dispense heads (Fig. 38, see: imaging device 3932 configured for position control).
Regarding claim 21, Marouiss further discloses the manifold is configured to divert gas to more than two dispense heads (Fig. 25, see: plurality of aspirating tubes 3114 and plurality of dispensing tubes).
Regarding claim 24, Marouiss further discloses the liquid dispenser is configured to move in at least one degree of translational freedom (Fig. 29, see: movement along x, y, and z-axis).
(Fig. 25, see: plurality of syringe pumps).
Regarding claim 26, Marouiss further discloses a scanner configured to scan information from one or more of a sample tube, a reagent holder, or a microfluidic cartridge (Fig. 18, see: barcode reader 2120).
Regarding claim 27 Marouiss further discloses each pipette tip is removable from the corresponding pipette tip connection (Fig. 25, see: nozzles 3126 are fully capable of being removed).
Regarding claim 29 Marouiss further discloses the gas is air (Fig. 25, see; pump 3104).
Regarding claim 30, Marouiss discloses a liquid dispenser (Fig. 25) comprising:
a plurality of dispense heads, each dispense head configured to connect to a pipette tip extending along a vertical direction when mounted (see: plurality of dispense elements 3108);
a plurality of valves, each valve of the plurality of valves associated with a corresponding dispense head of the plurality of dispense heads and configured to control operations of the corresponding dispense head of the plurality of dispense heads including controlling when to reduce pressure, thereby causing a sucking operation, or to increase pressure, thereby causing a dispense operation (see: plurality of valves 3113); and
a manifold configured to divert gas from a gas source to the plurality of valves, each valve of the plurality of valves configured to be in communication with the manifold, wherein the manifold comprises a gas-line which splits into one or more lines (see: plurality of aspirating tubes 3114 and plurality of dispensing tubes),
wherein the plurality of dispense heads are movable relative to a fixed mount in a vertical direction (Fig. 29, see: movement along z-axis).
Marouiss does not explicitly disclose the gas-line is a single gas-line disposed within the manifold.
Marouiss further discloses an alternate embodiment (Fig. 27) comprising a single dispense tube (3209) configured to enter the dispense manifold (3206) and split into a plurality of tubes to feed a plurality of dispense elements (3208).  It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the device disclosed by Marouiss, into the alternate embodiment configuration taught by Marouiss, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Additionally, one of ordinary skill in the art, at the time of invention, would have been led by the cited prior art to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
Regarding claim 31, Marouiss further discloses the liquid dispenser has more than two dispense heads (Fig. 25, see: plurality of dispense elements 3108).
Regarding claim 32, Marouiss further discloses a sensor that senses an interruption in vertical direction motion of one of the plurality of dispense heads (Fig. 38, see: imaging device 3932 configured for position control).
 a channel connects a line of the manifold and a valve of the plurality of valves, wherein the channel comprises a tube (Fig. 25, see: tubing which couples each syringe pump 3112 to the plurality of valves 3113).
Regarding claim 34, Marouiss further discloses each valve is spatially separated from the manifold (Fig. 25, see: plurality of valves 3113).
Regarding claim 35 Marouiss further discloses each pipette tip is removable from a pipette tip connection of a dispense head of the plurality of dispense heads (Fig. 25, see: nozzles 3126 are fully capable of being removed).
Regarding claim 36 Marouiss further discloses the plurality of dispense heads are movable in the vertical direction (Fig. 29, see: movement along z-axis).
Regarding claim 37 Marouiss further discloses the gas is air (Fig. 25, see; pump 3104).

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
The Applicant’s remarks directed towards the rejection of claims 18-21 and 24-37 under 35 U.S.C. 102 in view of Marouiss et al. have been considered, but are moot in view of the new rejections under 35 U.S.C. 103.
Regarding the Applicant’s remarks directed towards the rejection of claims 8-25 and 27-37 under 35 U.S.C. 102 in view of Pelc et al., the Examiner respectfully disagrees with the Applicant’s assertion that the device disclosed by Pelc et al. fails to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797